Citation Nr: 0804798	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In February 2005, the veteran testified before a decision 
review officer at the RO.  In May 2007, a hearing was held at 
the RO before the undersigned Veterans Law Judge, who is the 
Board member making this decision and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence confirms that the veteran has type II diabetes 
mellitus, a disease presumptively associated with exposure to 
certain herbicide agents.  38 C.F.R. § 3.309(e) (2007).  

The veteran did not serve in Vietnam.  While exposure will be 
assumed for Vietnam veterans, exposure for other veterans may 
be established by evidence.  VA has acknowledged that 
evidence received from the Department of Defense (DoD) shows 
exposures outside Vietnam.  Troops of the Republic of Korea 
sprayed an area from the Korean demilitarized zone fence, 350 
yards south, from April 1968 to July 1969.  VA has conceded 
that this affected units of the 2nd Infantry Division, 
including the 3rd Battalion, 23rd Infantry and 1st Battalion 
38th Infantry.  The veteran's personnel records establish 
that he arrived in Korea in February 1970 and was assigned to 
the 3rd Battalion, 23rd Infantry.  In October 1970, he was 
assigned to the 1st Battalion 38th Infantry, until completion 
of his active service in March 1971.  The veteran's personnel 
records and personal hearing testimony leave no doubt that he 
was in the area that was sprayed.  

The veteran's representative has pointed out that although 
herbicide spraying in Vietnam ceased in 1971, veterans who 
served in Vietnam through 1975 will be presumed to have been 
exposed.  It is argued that the Agent Orange, sprayed as late 
as July 1969, would continue to actively contaminate the area 
when the veteran arrived approximately 7 months later, in 
February 1970.  Whether Agent Orange promptly breaks down 
after spraying or continues to be active, and whether the 
dioxin components break-down quickly or continue 
contamination appears to be information that would be in the 
possession of a Federal agency, such as DoD.  The Veterans 
Claims Assistance Act of 2000 (VCAA) requires VA to make 
reasonable efforts to obtain such Federally held information.  

At his May 2007 hearing, the veteran testified that he 
personally used an herbicide from a container with an orange 
stripe to spray an area where a booby trap had been found on 
a fence.  It is desirable to confirm that such herbicides 
were available to United States troops.  

Accordingly, the case is REMANDED for the following action:

1.  See VA Manual M21-1, Part IV, 
Subpart ii, Chapter 2, Section C, 
Subsection 10, l and n.  The agency of 
original jurisdiction should contact 
the VA Compensation and Pension (C&P) 
Service by e-mail at 
VAVBAWAS/CO/211/AGENTORANGE, and 
request a review of the Department of 
Defense's (DoD's) inventory of 
herbicide operations to determine 
whether herbicides were used as 
alleged.  The request should note that 
the veteran was assigned to Company B, 
3rd Battalion, 23rd Infantry, 2nd Infantry 
Division in February 1970 and ask if 
the area would harbor residuals from 
the spraying finished in July 1969.  It 
should also be noted that he 
subsequently served with Headquarters 
and Headquarters Company, 1st Battalion, 
38th Infantry, 2nd infantry Division.  
Ask what, if any, herbicide was 
available for use by either unit.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

